Case 3:18-cv-02418-G-BN Document 24 Filed 01/07/21           Page 1 of 2 PageID 1426



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


LARRY DON MOSLEY,                            )
TDCJ No. 1970234,                            )
                                             )
             Petitioner,                     )
                                             )      CIVIL ACTION NO.
VS.                                          )
                                             )      3:18-CV-2418-G (BN)
DIRECTOR, TDCJ-CID,                          )
                                             )
             Respondent.                     )


      ORDER ACCEPTING FINDINGS AND RECOMMENDATION OF THE
                UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate judge.

       Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and

28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court adopts

and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation filed in this case in support of its finding that Petitioner has failed to

show that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” or “debatable whether [this Court] was
Case 3:18-cv-02418-G-BN Document 24 Filed 01/07/21               Page 2 of 2 PageID 1427



correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1




SO ORDERED.

January 7, 2021.

                                           ________________________________
                                           A. JOE FISH
                                           Senior United States District Judge




       1
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 20098, reads as follows:

               (a) Certificate of Appealability. The district court must issue or deny a
certificate of appealability when it enters a final order adverse to the applicant. Before
entering the final order, the court may direct the parties to submit arguments on
whether a certificate should issue. If the court issues a certificate, the court must state
the specific issue or issues that satisfy the showing required by 28 U.S.C. §
2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
may seek a certificate from the court of appeals under Federal Rule of Appellate
Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

               (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
to appeal an order entered under these rules. A timely notice of appeal must be filed even if
the district court issues a certificate of appealability.
